SUMMARY ORDER

Defendant Randolph Thomas appeals from a judgment entered on October 28, 2004 by the United States District Court for the Southern District of New York (Hellerstein, J.), convicting Thomas of possessing a firearm after having been previously convicted of a felony, see 18 U.S.C. § 922(g)(1), and sentencing him to 24 months’ imprisonment, three years’ supervised release, and a mandatory $100 special assessment. We assume familiarity with the facts, procedural history, and issues on appeal.
The district court properly denied Thomas’s suppression motion (and made sufficient findings in support of its decision). See Terry v. Ohio, 392 U.S. 1, 30, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) (outer-clothing search valid where police officer “observes unusual conduct which leads him reasonably to conclude in light of his experience ... that the persons with whom he is dealing may be armed and presently dangerous”).
Thomas is entitled to a limited remand pursuant to United States v. Crosby, 397 F.3d 103 (2d Cir.2005).
We have considered Thomas’s remaining arguments and find each of them to be without merit. The judgment of conviction is AFFIRMED, and this case is REMANDED pursuant to United States v. Crosby, 397 F.3d 103 (2d Cir.2005).